DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 2 is objected to because of the following informalities:  “made by comprising” should instead be --made by-- or similar.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  “base plate, in turn, comprising” should instead be --base plate comprising-- or --base plate, wherein the base plate comprises--.  Appropriate correction is required.
	
Claim Objection Warning
Applicant is advised that i) should claim 10 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof and ii) should claim 11 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 11, the claim is indefinite as it cannot be determined if the claim means to recite a weight ratio of metal powder to composite metal hydroxide (assumed for the purpose of this Office action) or means to recite a weight ratio specific to the composite metal hydroxide only. Further, in the case of the latter the claim does not make clear what component(s) of the composite metal hydroxide are limited by the recited ratio (i.e. metal:metal, oxide:oxide, hydroxide:hydroxide, metal:hydroxide, etc.). It is noted that if the latter interpretation is what was intended that the claim may be subject to a further 112(d) rejection as independent claim 1 recites a metal powder and as such the recitation in claim 11 of comprising a metal powder would fail to further limit. 
	Regarding claim 14, the recitation of “made by comprising” is indefinite. It is not clear if the claim intended to recite --an automobile headlamp component comprising-- (see above objection to claim 2; assumed here for this Office action) or if the claim in fact intended to recite a method. In the case of the latter the claim is considered as being incomplete for omitting essential steps, such omission amounting to a gap 
Regarding claim 20, the claim is indefinite as the claim does not make clear what component(s) of the composite metal hydroxide are limited by the recited ratio (i.e. metal:metal, oxide:oxide, hydroxide:hydroxide, metal:hydroxide, etc.). The claim is given the same interpretation as claim 11 in this Office action.

	
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 18, independent claim 1, from which claim 18 depends, recites the polyarylene sulfide resin composition (see claim 1) and recites amounts of polyarylene sulfide resin, chlorine, inorganic filler, nucleating agent, metal powder and .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2017/20203 A1; using US PGPub 2019/0144609 for English language citations) in view of Anada et al. (JP 09302228 A; see WIPO machine translation of corresponding JP 1997302228 B2 document for English language citations). 
	Regarding claims 1, 9-10 and 18-19, Kim teaches polyarylene sulfide resin compositions comprising 40 to 70 wt% of a polyarylene sulfide having a chlorine content of 100 ppm or less and a sodium content of 50 ppm or less (abstract; [0013]-[0014]; [0027]; [0037]), 20 to 55 wt% of glass fiber ([0030]; [0037])(instant inorganic filler), 0.01 to 1.5 wt% of a mercaptosilane compatibilizer ([0032]-[0033])(instant compatibilizer), 
	Anada teaches polyarylene sulfide molding compositions comprising, per 100 parts polyarylene sulfide resin (A), 0.05 to 5 parts of a boric acid-organic amine reaction product (B), 5 to 250 parts of filler (C), 0.005 to 5 parts of a crystallization accelerator/nucleating agent (D)(instant nucleating agent), 0.05 to 5 parts of an organic silane (E)(instant compatibilizer), 0.1 to 10 parts of a hydroxide double salt (F)(instant composite metal hydroxide), and further optional additives.  Anada teaches the filler (C) is a combination of fibrous filler and granular or plate-like fillers, wherein the fibrous filler is preferably glass or carbon fiber and wherein the granular or plate-like fillers include metal powders and metal leaf. Anada teaches the combination of fibrous filler and the granular or plate-like filler is determined by mechanical strength, dimensional accuracy, electrical properties etc.
	Kim invites the inclusion of nucleating agents but is silent as to the amount thereof. However, Anada teaches substantially similar polyarylene resin compositions as outlined above and teaches the crystallization accelerator/nucleating agent is present from 0.005 to 5 parts (corresponding to approx. 0.005 to 5 wt%) in order to promote solidification during molding and to suppress burr generation. Kim and Anada are analogous art and are combinable because they are concerned with the same filed of endeavor, namely polyarylene sulfide molding compositions. At the time of filing a person having ordinary skill in the art would have found it obvious to use the amounts of nucleating agent taught by Anada in the composition of Kim and would have been motivated to do so as Kim invites the inclusion of nucleating agents and further as 
	Kim teaches 20 to 55 wt% of glass fiber but does not also specifically teach metal powder. However, Anada teaches substantially similar polyarylene resin compositions as outlined above and teaches from 5 to 250 parts of a combination of fibrous filler, i.e. glass fiber, and granular or plate-like fillers, i.e. metal powders (corresponding to approx. 1.3 to 67 wt% total filler). Kim and Anada are analogous and combinable as set forth above. At the time of filing a person having ordinary skill in the art would have found it obvious to include amounts (rem) of granular or plate-like fillers as taught by Anada in addition to the 20-55 wt% glass fibers of Kim and would have been motivated to do so as Anada teaches 5 to 250 parts of a combination of glass fibers and granular or plate like fillers is preferable to obtain desired mechanical strength, dimensional accuracy, and electrical properties. 
It is noted that the compositions as taught by Kim include automotive parts ([0041]). The recitation that the basic formulation containing said polyarylene sulfide resin composition is to be used in automobile headlamp components does not confer patentability to the claims since the recitation of an intended use does not impart patentability to otherwise old compounds or compositions. This includes claims 2-13 and 18-20 as they incorporate all of the limitations of claim 1, from which they depend (see In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).
Regarding claims 2-3, Kim in view of Anada render the composition obvious as set forth in claim 1 above. Kim teaches the same/identical method of producing polyarylene sulfide resin (see [0014]-[0023]; examples) as claimed in instant claims 2-3 including: polymerizing a diiodo aromatic compound and a sulfur compound ([0014]-[0016]), adding a polymerization terminator ([0018]) at a point at which 70 to 100 wt% of the diiodoaromatic compound is exhausted/reacted ([0019]), polymerizing under initial conditions of 180 to 250°C and 50 to 450 torr and polymerizing under final conditions of 270 to 350°C and 0.001 to 20 torr ([0020])(examples).
 It is noted that claims 2-3 are product-by-process claims, and patentability of said claims is based on the recited product and does not depend on its method of production.  Since the product in claims 2-3 is the same product disclosed by Kim the claim is unpatentable even if the Kim product was made by a different process (see In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983); and MPEP 2113).
	Regarding claims 4-5, Kim in view of Anada render the composition obvious as set forth in claim 1 above. Kim further teaches the polyarylene sulfide resin has a number average molecular weight of 5,000 to 50,000 ([0024]), a melting point of about 265 to 290°C ([0026]), a melt viscosity of 10 to 50,000 poise ([0025]), and contains 10 to 10,000 ppm of iodine and free iodine ([0023]).
	Regarding claim 6, Kim in view of Anada render the composition obvious as set forth in claim 1 above. Kim further teaches the glass fiber has an average diameter of 6 to 15 µm and an average length of 2 to 5 mm ([0028]).
	Regarding claim 7, Kim in view of Anada render the composition obvious as set forth in claim 1 above. Anada further teaches the crystallization accelerator/nucleating 
	Regarding claim 8, Kim in view of Anada render the composition obvious as set forth in claim 1 above. Anada teach the selection from various metal fibers, powders, and metal leaf and notes stainless steel, aluminum, titanium, copper and brass as well as various metal powders. As such, it would have been obvious to one of ordinary skill in the art at the time of filing to select from known and available metal powders as taught by Anada, wherein titanium/copper/etc. are noted, and arrive at the instant invention with a reasonable expectation of success.
	Regarding claims 11 and 20, Kim in view of Anada render the composition obvious as set forth in claim 1 above. Kim teaches the amount of 0.05 to 5 wt% of hydrotalcite as set forth above and Anada renders obvious the amount of metal powders as set forth above as determined by desired mechanical strength, dimensional accuracy, and electrical properties. As such the weight ratio of metal powders to hydrotalcites is a result-effective variable and the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicant’s claims patentable in the absence of unexpected results (see: In re Aller, 105 USPQ 233; and MPEP 2144.05). At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize the amount of metal powder of Anada and would have been motivated to do so to obtain a desired strength, dimensional accuracy and electrical properties of Anada in combination with the chemical and antifreeze resistance, as well as iodine capture, obtained by the hydrotaltice of Kim.  A prima facie In re Boesch and Slaney, 205 USPQ 215). (Please note the 112(b) rejections set forth above with respect to claims 11 and 20).
	Regarding claims 12-13,	Kim in view of Anada render the composition obvious as set forth in claim 1 above. Regarding the properties of the resulting composition as recited in instant claims 12-13: A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)). As set forth in the instant original specification a composition having the claimed combination of components, present in the claimed amounts and made by a substantially similar process, will have the claimed properties (instant original specification, pages 21-22 and examples). Kim in combination with Anada teaches substantially the same components, amounts and methods and as such will necessarily result in substantially the same claimed properties. 
	

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2017/20203 A1; using US PGPub 2019/0144609 for English language citations) in view of Anada et al. (JP 09302228 A; see WIPO machine translation of corresponding JP 1997302228 B2 document for English language citations) as set forth in claim 1 above and further in view of Tomoda et al. (WO 2016/121894 A1; using US PGPub 2018/0265701 for English language citations). 
	Kim in view of Anada render obvious the polyarylene sulfide resin molding compositions as set forth above. Kim further teaches said compositions as suitable for use in molded automobile parts ([0041]; [0043]). Kim does not specifically teach headlamp components. However, Tomoda teaches similar polyarylene sulfide resin molding compositions suitable for use in molded automobile parts ([0162]), including head lamp supports, sockets, reflectors and housings ([0163]) (instant head lamp component; instant base plate). Tomoda and Kim are analogous art and are combinable because they are concerned with the same field of endeavor, namely molded automobile parts made from polyarylene sulfide resin compositions. At the time of filing a person having ordinary skill in the art would have found it obvious to form the noted automobile components of Tomoda with the resin composition of Kim and would have been motivated to do so as both teach the general suitability for automotive parts and further as Tomodo teaches such compositions are more specifically suitable for head lamp parts i.e. supports, sockets, reflectors and housings. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/Primary Examiner, Art Unit 1767